FILED
                                                                                    July 1, 2016
                                     2016 IL App (4th) 150573                      Carla Bender
                                                                               4th District Appellate
                                           NO. 4-15-0573                             Court, IL

                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                       FOURTH DISTRICT

 INTERNATIONAL ASSOCIATION OF                               )    Appeal from
 FIREFIGHTERS LOCAL 49,                                     )    Circuit Court of
            Plaintiff-Appellant,                            )    McLean County
            v.                                              )    No. 14MR111
 THE CITY OF BLOOMINGTON,                                   )
            Defendant-Appellee.                             )    Honorable
                                                            )    Paul G. Lawrence,
                                                            )    Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Presiding Justice Knecht and Justice Holder White concurred in the judgment and
               opinion.

                                            OPINION

¶1             In 2012, plaintiff, International Association of Firefighters Local 49 (Union), and

defendant, the City of Bloomington (City), began renegotiating their collective bargaining

agreement. During negotiations, the parties were unable to agree on the extent to which the City

would continue to pay retiring Union members for their unused sick leave. Unable to resolve

that dispute, the parties referred the issue to mandatory arbitration. In November 2013, the arbi-

trator entered a written order adopting the City's final proposal. The Union petitioned for review

of the arbitrator's decision in the circuit court. Both parties filed motions for summary judgment.

¶2             In June 2015, the circuit court entered a written order granting the City's motion

for summary judgment and denying the Union's. In addition, the court denied the Union's mo-

tion for an award of statutory interest.

¶3             This appeal by the Union followed. We affirm.
¶4                                      I. BACKGROUND

¶5                   A. The Parties' Prior Collective Bargaining Agreements
                                 and the "Buy-Back" Provision

¶6             The Union represents the approximately 103 members of the City's fire depart-

ment. In 2012, the parties began renegotiating their collective bargaining agreement, which was

set to expire on April 30, 2012. While negotiating a new collective bargaining agreement, the

parties agreed on all issues except for the extent to which the City would continue to compensate

retiring Union members for their unused sick leave.

¶7             Since 1992, the parties' various collective bargaining agreements included a sick

leave "buyback" provision, pursuant to which the City would compensate retiring firefighters for

unused sick leave time. That is, the City would pay each retiring Union member an applicable

hourly rate for any unused sick leave that the Union member had accumulated while working as

a City firefighter. The bargaining agreement applicable from 2009 to 2012 allowed Union mem-

bers to receive payment from the City for 100% of their unused sick leave, up to a maximum of

1,800 hours. That payment would be placed into a retirement health savings account to pay the

firefighter's health insurance costs during retirement.

¶8             During the 2012 collective bargaining, the City proposed reducing the breadth of

the buyback provision. The City's final offer concerning sick leave buyback was as follows.

The buyback program would not change for firefighters hired prior to June 17, 2013. However,

for firefighters hired after June 17, 2013, the proposed provision would allow them to be paid for

up to 50% of their unused sick leave upon retirement. In addition, the City would make a

onetime $1,000 payment to all firefighters employed in a bargaining unit position as of June 17,

2013. In response, the Union's final offer was to maintain the status quo as to the buyback pro-

vision.

                                                -2-
¶9             Because the parties could not agree on the buyback provision, they referred the

issue to arbitration. The parties waived their rights to a tripartite arbitration panel under section

14(b) of the Illinois Public Relations Act (Act) (5 ILCS 315/14(b) (West 2012)) and instead

agreed to submit the dispute to arbitrator Amedeo Greco for resolution.

¶ 10                                 B. The Arbitration Award

¶ 11           In November 2013, the arbitrator entered a written arbitration award. The arbitra-

tor found that the City had entered collective-bargaining agreements with nine other represented

bargaining groups in addition to the Union. Of those nine groups, seven had agreed to reduced

sick leave buyback plans and six had agreed to no longer provide buyback to new employees.

The two other units were both units of police officers. The police officer units had not agreed to

a two-tiered sick leave buyback system and instead operated under the buyback program pro-

posed by the Union in this case.

¶ 12           The arbitrator addressed several of the factors listed under section 14(h) of the

Act (5 ILCS 315/14(h) (West 2012)). After doing so, the arbitrator determined that "[t]his case

*** mainly turns upon how much weight, if any, must be given to the City's projection that it

faces a $37,600,000 shortfall in its firefighters' pension liabilities." The arbitrator concluded that

he could consider the City's pension obligations and shortfall when deciding the buyback issue.

¶ 13           The arbitrator determined that the City could address its shortfall by either raising

taxes or decreasing expenditures. The arbitrator explained that one method of decreasing ex-

penditures was to modify the buyback provision. In addition, the arbitrator found that the pen-

sion shortfall constituted extraordinary circumstances, which prevented the Union from receiving

a full quid pro quo for any reduction in the buyback program.

¶ 14           The arbitrator concluded that the City's proposal was more reasonable. As a re-



                                                 -3-
sult, the arbitrator ordered that the City's final offer be selected and incorporated into the parties'

current collective bargaining agreement.

¶ 15                           C. Review of the Arbitrator's Decision

¶ 16            In February 2014, the Union petitioned for review pursuant to section 14(k) of the

Act (5 ILCS 315/14(k) (West 2014)). The Union argued that the arbitrator exceeded his authori-

ty by considering the pension issue and that the arbitrator's decision was arbitrary and capricious.

In February 2015, the parties filed cross-motions for summary judgment (735 ILCS 5/2-1005(a)

(West 2014)).

¶ 17            In June 2015, the circuit court entered an order denying in full the Union's motion

for summary judgment and granting in full the City's motion for summary judgment. In addition,

the court denied the Union's motion for an award of statutory interest under section 14(k) of the

Act (5 ILCS 315/14(k) (West 2014)).

¶ 18            This appeal followed.

¶ 19                                       II. ANALYSIS

¶ 20            The Union argues that (1) we must reverse the arbitrator's decision to adopt the

City's proposal because the arbitrator improperly considered the City's pension obligations in

reaching its decision; and (2) in the alternative, the circuit court erred by failing to award the Un-

ion statutory interest on the $1,000 payout. We reject both arguments.

¶ 21                 A. The Arbitrator's Decision To Adopt the City's Proposal

¶ 22                         1. Arbitration Under Section 14 of the Act

¶ 23            When collective bargaining involving a firefighter unit fails to resolve a dispute

between the parties, either party may request arbitration to resolve the dispute. 5 ILCS 315/14(a)

(West 2014) (Although section 14 of the Act contemplates an "arbitration panel," we refer only



                                                 -4-
to an "arbitrator" because the parties waived their rights to a panel and agreed, instead, to a single

arbitrator.). After either party requests arbitration, the arbitrator first identifies the economic is-

sues in dispute and then directs the parties to submit their last offers of settlement on each issue.

5 ILCS 315/14(g) (West 2014). After a hearing, the arbitrator adopts the offer of settlement that

more nearly complies with the factors listed in section 14(h) of the Act. 5 ILCS 315/14(g), (h)

(West 2014). The arbitrator then enters a written opinion of his or her decision, which must in-

clude findings of fact. 5 ILCS 315/14(g) (West 2014).

¶ 24            In the case of firefighters, an arbitrator may only decide issues of wages, hours,

and conditions of employment. 5 ILCS 315/14(i) (West 2014). In reaching a decision, the arbi-

trator shall base his or her findings, opinions, and order on the following factors: (1) the lawful

authority of the employer; (2) stipulations of the parties; (3) the interests and welfare of the pub-

lic and the financial ability of the unit of government to meet those costs; (4) a comparison of the

wages, hours, and conditions of employees involved in the arbitration with the wages, hours, and

conditions of other employees; (5) the cost of living; (6) the employees' overall compensation;

(7) changes in any of the foregoing circumstances while the arbitration proceedings are pending;

and (8) such other factors that are traditionally taken into consideration when determining wages,

hours, and conditions of employment through voluntary collective bargaining. 5 ILCS 315/14(h)

(West 2014).

¶ 25                                    2. Standard of Review

¶ 26            Section 14(k) of the Act provides that an arbitrator's order is reviewable by the

local circuit court. 5 ILCS 315/14(k) (West 2014). On review, the arbitrator's order can be dis-

turbed for only the following reasons: (1) the arbitrator was without authority or exceeded his or

her authority; (2) the order is arbitrary or capricious; or (3) the order was procured by fraud, col-



                                                  -5-
lusion, or other similar and unlawful means. 5 ILCS 315/14(k) (West 2014).

¶ 27            An arbitrator's action is arbitrary or capricious only if the arbitrator does one of

the following: (1) relies on factors that the legislature did not intend for the arbitrator to consider;

(2) entirely fails to consider an important aspect of the problem; or (3) offers an explanation for a

decision that runs counter to the evidence or that is so implausible that it could not be ascribed to

a difference in view or the product of agency expertise. Town of Cicero v. Illinois Ass'n of Fire-

fighters, IAFF Local 717, 338 Ill. App. 3d 364, 372, 788 N.E.2d 286, 292 (2003). "That this

court or the circuit court might have decided the issue differently does not make the Arbitrator's

decision arbitrary or capricious." Id. at 376, 788 N.E.2d at 294-95.

¶ 28                                         3. This Case

¶ 29            In this case, the Union argues that the arbitrator's award was arbitrary or capri-

cious because the arbitrator improperly considered the City's pension obligations when reaching

a decision. The Union argues that the arbitrator made pensions a mandatory issue of arbitration,

despite a statutory prohibition against such consideration. The Union also argues that, even if

the City was authorized to consider the pension issue, its decision was arbitrary and capricious

because it did not immediately affect the City's pension funding. We disagree.

¶ 30            The arbitrator did not make pension funding an issue of arbitration. The Act lim-

its an arbitrator to making decisions on only the following issues: wages, hours, and conditions

of employment. 5 ILCS 315/14(i) (West 2014). The issue before the arbitrator was the sick

leave buyback program, not the level of pension funding. In reaching a decision about the sick

leave buyback program, the arbitrator considered the City's pension obligations and its financial

ability to meet those obligations. Section 14(h)(3) of the Act requires an arbitrator to consider

the interests and welfare of the public and the financial ability of the unit of government to meet



                                                 -6-
those costs. 5 ILCS 315/14(h)(3) (West 2014). The arbitrator, by considering the City's pension

obligation and its financial ability to meet those obligations, did exactly what was required of

him under the Act. The arbitrator considered pension funding as merely one factor in reaching a

decision about the issue at hand—the sick leave buyback provision.

¶ 31           The Union, however, argues that the arbitrator's consideration of the City's pen-

sion obligations went too far. This passage from the Union's brief encapsulates the Union's ar-

gument:

               "[N]o *** arbitrator can order a municipality to pay increased pen-

               sion contributions from the general fund nor could the City be or-

               dered to pay for any increased salaries from the pension fund. An

               arbitrator certainly cannot achieve this same result in back-door

               fashion by converting a traditional general fund expense, like em-

               ployee sick leave, into an asset of the pension fund."

The Union argues that the arbitrator went beyond merely considering the pension deficit as part

of the City's ability to meet its obligations. Instead, according to the Union, the arbitrator used

the sick leave buyback negotiations as a method of backdoor funding the City's pensions.

¶ 32           We disagree with the Union's characterization of the arbitrator's decision. The

arbitrator had a duty to consider the interests and welfare of the public and the financial ability of

the City to meet those costs. Those costs include the City's pension obligations. Although pen-

sion negotiations are conducted pursuant to a distinct statutory scheme, section 14(h) of the Act

required the arbitrator to consider the pension funding as part of the City's broader financial

landscape. Under the Union's suggestion, the arbitrator should have completely ignored the

City's pension obligations when making its decision. Such a position contradicts the clear re-



                                                -7-
quirement of the Act that the arbitrator consider the City's ability to meet its financial needs.

¶ 33                       B. Denial of Firefighters' Request for Interest

¶ 34            In the alternative, the Union argues that the circuit court erred by failing to award

the Union statutory interest on the $1,000 payout. We disagree.

¶ 35            The Union's argument presents an issue of statutory interpretation. When con-

struing a statute, our primary objective is to ascertain and give effect to the legislative intent.

Blum v. Koster, 235 Ill. 2d 21, 29, 919 N.E.2d 333, 338 (2009). The most reliable indicator of

legislative intent is the statutory language, given its plain and ordinary meaning. Id. When the

statutory language is clear and unambiguous, we must apply it as written, without resort to ex-

trinsic aids of statutory construction. Id.

¶ 36            Section 14(k) of the Act—which describes the process for review of arbitration

orders—provides, in pertinent part, the following about interest awards:

                "[P]etitions for review must be filed with the appropriate circuit

                court within 90 days following the issuance of the arbitration or-

                der. The pendency of such proceeding for review shall not auto-

                matically stay the order of the arbitration panel. The party against

                whom the final decision of any such court shall be adverse, if such

                court finds such appeal or petition to be frivolous, shall pay rea-

                sonable attorneys' fees and costs to the successful party as deter-

                mined by said court in its discretion. If said court's decision af-

                firms the award of money, such award, if retroactive, shall bear in-

                terest at the rate of 12 percent per annum from the effective retro-

                active date." (Emphasis added.) 5 ILCS 315/14(k) (West 2014).



                                                 -8-
¶ 37           The last sentence of section 14(k) allows an award of interest if "said" court af-

firms an award of money. 5 ILCS 315/14(k) (West 2014). We agree with the City that "said" in

this situation means "[a]foresaid" or "above-mentioned." Black's Law Dictionary 1337 (7th ed.

1999). In section 14(k), the penultimate sentence provides that a party shall pay attorney fees

and costs if the court finds that the party's appeal was frivolous. Therefore, we conclude that the

"said" court referenced in the last sentence of section 14(k) refers to a court that has found that a

party's appeal was frivolous. After the court makes such a finding, said court may award the

successful party 12% interest per annum on the monetary award.

¶ 38           The situation in this case did not comport with the factual circumstances de-

scribed by the last two sentences of section 14(k). The circuit court did not find that the appeal

was frivolous, thereby authorizing an award of interest to the other party. To the contrary, the

Union was the party that brought the unsuccessful appeal. The Union now argues that section

14(k) authorized the court to award the Union interest after affirming the arbitrator's decision.

The Union's argument is contrary to the plain language of section 14(k), which does not allow an

award of interest to the losing party on appeal. As a result, we affirm the court's decision to deny

the Union's request for interest.

¶ 39                                    III. CONCLUSION

¶ 40           For the foregoing reasons, we affirm the circuit court's judgment.

¶ 41           Affirmed.




                                                -9-